Title: Virginia Delegates to Board of Treasury, 4 October 1788
From: Virginia Delegates
To: Board of Treasury


Gentlemen,
New York Octo. 4. 1788
We do ourselves the Honor to inclose for your better information upon the case of Doctor Draper, Copies of the Account & Vouchers upon which he founded his settlement with the State of Virga. for his depretiation, according to the Resolution of Congress of the 13th. June 1781.

These papers have been forwarded by the Executive in order that the U. S. might be fully ascertained of the propriety of the settlement made by the State with Doctor Draper, and that they may be proceeding in Season against him for the recovery of the sum which has been paid him for the same service by the Comptroller of the Treasury. We have the Honor to be Gentlemen &c.

J. M
E. C
C. G.
H. L.

